DETAILED ACTION
Response to Amendments
Applicant’s amendments to claim(s), drawing and specification filed 04/06/2022 have been fully considered and are persuasive. All objections and rejections stated in most recent office action of 01/18/2022 has been withdrawn. 

Allowable Subject Matter
	Claims 1-18 are allowable.   
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record is Capuano – US 5454258, which teaches steps of mixing two gas streams uniformly with result that the dry gas dilutes inorganic vapor stream and lowers water content of the resulting sample stream; after mixing in the mixing chamber 42, the resulting sample stream exits the mixing chamber 42 and flows to the moisture detecting means 18 (fig.1). However, Capuano fails to disclose the liquid hydrocarbon sample comprising liquid hydrocarbon and liquid water at a concentration greater than a water saturation level; splitting the liquid hydrocarbon sample into a first portion and a remainder portion; drying the first portion to remove liquid water in the first portion; mixing the remainder portion with the dried first portion (as recited in claim 1) and splitting a liquid hydrocarbon sample drawn from a flowline into a first portion and a remainder portion, the liquid hydrocarbon sample comprising liquid hydrocarbon and 25Attorney Docket No. 38136-1178001 / SA71389 liquid water at a concentration greater than a water saturation level; (b) drying the first portion to remove liquid water in the first portion, a quantity of the first portion configured to reduce the liquid water to below the water saturation; (c) mixing the remainder portion with the dried first portion (as recited in claim 12), in combination with the remaining limitations of a method as claimed in independent claims 1 and 12 respectively.

Another best prior art found to record is Vaisala (Non Patent Literature: Vaisala Humicap sensor for measuring moisture in oil), which teaches: a capacitive thin-film polymer sensor for moisture measurements in liquid hydrocarbons (page 2). However, Vaisala fails to disclose the liquid hydrocarbon sample comprising liquid hydrocarbon and liquid water at a concentration greater than a water saturation level; splitting the liquid hydrocarbon sample into a first portion and a remainder portion; drying the first portion to remove liquid water in the first portion; mixing the remainder portion with the dried first portion (as recited in claim 1) and splitting a liquid hydrocarbon sample drawn from a flowline into a first portion and a remainder portion, the liquid hydrocarbon sample comprising liquid hydrocarbon and 25Attorney Docket No. 38136-1178001 / SA71389 liquid water at a concentration greater than a water saturation level; (b) drying the first portion to remove liquid water in the first portion, a quantity of the first portion configured to reduce the liquid water to below the water saturation; (c) mixing the remainder portion with the dried first portion (as recited in claim 12), in combination with the remaining limitations of a method as claimed in independent claims 1 and 12 respectively.

Hence the prior art of record fails to teach the invention as set forth in claims 1-18 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861